     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 1 of 24 Page ID #:1




 1   Pierce Bainbridge Beck Price & Hecht LLP
     John M. Pierce (SBN 250443)
 2   jpierce@piercebainbridge.com
 3   Carolynn Kyungwon Beck (SBN 264703)
     cbeck@piercebainbridge.com
 4   Daniel Dubin (SBN 313235)
 5   ddubin@piercebainbridge.com
     600 Wilshire Boulevard, Suite 500
 6
     Los Angeles, California 90017-3212
 7   (213) 262-9333
 8
     Attorneys for
 9   Plaintiff Alfonso Ribeiro
10
                   THE UNITED STATES DISTRICT COURT
11
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     Alfonso Ribeiro, an                  Case No. 2:18-cv-10417
13
     individual,
14                                      Complaint for:
                 Plaintiff,
15
                                          1. Direct Infringement of
           v.
16                                           Copyright;
17   Take-Two Interactive                 2. Contributory Infringement
     Software, Inc.; a Delaware              of Copyright;
18                                        3. Violation of the Right of
     corporation; 2K Sports, Inc., a
19   Delaware corporation; 2K                Publicity under California
     Games, Inc., a Delaware                 Common Law;
20
     corporation; Visual Concepts         4. Violation of the Right of
21   Entertainment, a California             Publicity under Cal. Civ.
22   Corporation; and Does 1                 Code § 3344;
     through 50, inclusive,               5. Unfair Competition under
23                                           Cal. Bus. & Prof. Code §
24               Defendants.                 17200, et seq.;
                                          6. Unfair Competition under
25                                           15 U.S.C. § 1125(a)
26
                                          Demand for Jury Trial
27
28

                                    Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 2 of 24 Page ID #:2




 1       Plaintiff Alfonso Ribeiro, aka Ribeiro, (“Plaintiff” or “Ribeiro”), by
 2   and through his undersigned counsel, asserts the following claims
 3   against Defendants Take-Two Interactive Software, Inc. (“Take-Two”),
 4   2K Sports, Inc. (“2K Sports”), 2K Games, Inc. (“2K Games”), Visual
 5   Concepts Entertainment (“Visual Concepts”) and Does 1 through 50
 6   (collectively referred to as “Defendants”), and alleges as follows:
 7                             I.    OVERVIEW
 8              Through their unauthorized use of Ribeiro’s highly popular
 9   signature dance (“The Dance” or “Dance”) in their video game, NBA
10   2K16, Defendants have unfairly profited from exploiting Ribeiro’s
11   protected creative expression, likeness, and trademark.
12              Ribeiro is an internationally famous Hollywood star, known
13   for his starring role as Carlton Banks from the hit television series, The
14   Fresh Prince of Bel-Air, and as host of America’s Funniest Home Videos.
15   Ribeiro created his highly recognizable “Dance,” that has also been
16   referred to by the public as “The Carlton Dance,” which exploded in
17   popularity and became highly recognizable as Ribeiro’s signature dance
18   internationally. The Dance is now inextricably linked to Ribeiro and
19   has continued to be a part of his celebrity persona.
20              Defendants capitalized on Alfonso Ribeiro’s celebrity and
21   popularity by selling The Dance as an in-game dance in at least NBA
22   2K16 (“2K16”) under the name “So Fresh.” In 2K16, players can unlock
23   and then purchase The Dance to customize their 2K16 MyPlayer
24   avatars. Defendants also include at least one dance wholly similar to
25   The Dance in subsequent NBA 2K games, such as the Ride the Wave
26   dance move available in NBA 2K18.          This dance was immediately
27   recognized by players and media worldwide as The Dance. Defendants
28   did not credit Ribeiro nor seek his consent to use, display, reproduce,
                                      –1–
                                    Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 3 of 24 Page ID #:3




 1   sell, or create a derivative work based upon Ribeiro’s Dance or likeness
 2   in 2K16 or subsequent NBA 2K games.
 3              Defendants’ NBA 2K franchise is the most popular sports
 4   video game franchise in the world. Indeed, 2K16 was one of the highest
 5   selling games of 2015, selling over four million units worldwide within
 6   the first week of release. 2K16 was also Take Two’s highest selling
 7   sports game ever when it was first released. In addition to profits
 8   obtained from selling 2K16 – the game retails for $59.99 at release for
 9   the base edition and $79.99 for the Michael Jordan special edition –
10   Defendants also profit from in-game purchases within 2K16.
11   Defendants should not be able to profit from Ribeiro’s fame, hard work
12   and creativity by its intentional misappropriation of Ribeiro’s original
13   content, likeness, name and trademark. Ribeiro seeks injunctive relief
14   and damages, including, but not limited to, Defendants’ profits
15   attributed to its improper use of The Dance and Ribeiro’s likeness.
16                          II.   THE PARTIES
17              Ribeiro resides in Los Angeles, California.
18              Take-Two    Interactive   Software,    Inc.   is   a   Delaware
19   corporation with its principal place of business at 110 West 44th Street,
20   New York, NY 10036.
21              2K Sports, Inc. is a Delaware corporation with its principal
22   place of business at 10 Hamilton Landing, Novato, CA 94949. 2K Sports
23   is a subsidiary corporation of Take-Two.
24              2K Games, Inc. is a Delaware corporation with its principal
25   place of business at 10 Hamilton Landing, Novato, CA 94949.             2K
26   Games is a subsidiary corporation of Take-Two.
27              Visual Concepts Entertainment is a California corporation
28   with its principal place of business at 10 Hamilton Landing, Novato, CA
                                    –2–
                                  Complaint
      Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 4 of 24 Page ID #:4




 1   94949.     Visual Concepts is a subsidiary corporation of 2K Games.
 2   Alongside 2K Games, Visual Concepts is the creator and developer of
 3   the NBA 2K franchise, which was first released in 1999.
 4               The true names and identities of the defendants herein sued
 5   as Does 1 through 50, inclusive, are unknown to Ribeiro, who therefore
 6   sues those defendants by such fictitious names. When the true names
 7   of those defendants have been ascertained, Ribeiro will amend this
 8   complaint accordingly. Each of the defendants aided and abetted and
 9   is responsible in some manner for the occurrences herein alleged, and
10   Ribeiro’s injuries were proximately caused thereby. Defendants Take-
11   Two, 2K, Visual Concepts and Does 1 through 50, inclusive, shall
12   collectively be referred to as “Defendants.”
13               At all times herein mentioned, each of the defendants was
14   acting as an agent, servant, employee or representative of defendants,
15   and, in doing the things alleged in this Complaint, was acting within
16   the course and scope of that agency, service, employment, or joint
17   venture.
18       III. SUBJECT MATTER JURISDICTION AND
19                                    VENUE
20               The Court has subject matter jurisdiction over this action
21   pursuant to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1367
22   (supplemental jurisdiction).
23               Venue is proper in this District under A) 28 U.S.C. §
24   1391(b)(2) (federal question jurisdiction), because a substantial part of
25   the events or omissions giving rise to the claims occurred in this
26   District; and B) 28 U.S.C. §§ 1391(b)(1) and (c) (personal jurisdiction),
27   because all Defendants are subject to personal jurisdiction in this State
28   and at least one in this District.
                                      –3–
                                    Complaint
         Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 5 of 24 Page ID #:5




 1                      IV.FACTUAL BACKGROUND
 2                 Ribeiro and the Creation of The Dance
 3                 Raised in the New York City borough of the Bronx, Ribeiro
 4   has been acting since the age of eight, gaining notoriety and prominence
 5   in particular for his dancing. Ribeiro starred in the Broadway musical
 6   The Tap Dance Kid in 1983, released a single called Alfonso Ribeiro –
 7   Dance Baby in 1984, appeared as a dancer in a Pepsi commercial with
 8   Michael Jackson in 1984, and authored a dance instruction book in 1985
 9   called Alfonso’s Breakin’ & Poppin’ Book.
10                 In 1991, Ribeiro created The Dance and first performed it on
11   The Fresh Prince of Bel-Air during the episode Will’s Christmas Show.
12   Twenty-seven years later, The Dance remains distinctive, immediately
13   recognizable, and inextricably linked to Ribeiro’s identity, celebrity, and
14   likeness.
15                 Since its conception in 1991, The Dance has maintained its
16   popularity. Ribeiro continues to perform The Dance, even inserting it
17   during his famous performance in 2014 as part of his victorious run on
18   the hit television show Dancing with the Stars. Ribeiro is constantly
19   inundated with requests to perform The Dance; he has performed it on
20   numerous occasions at the behest of both the public1 and celebrities.
21   Indeed, in 2016, the recording artist Justin Timberlake and NBA
22
23
24
25
26   1 BlackAmericaWeb.com, Alfonso Ribeiro: “Please Stop Asking Me To Dance”,
     https://blackamericaweb.com/2013/08/13/alfonso-ribeiro-please-stop-asking-me-to-
27   dance/ (quoting Ribeiro as stating “[P]eople walk up to me and they say ‘Do the
     dance’”).
28
                                       –4–
                                     Complaint
         Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 6 of 24 Page ID #:6




 1   superstar Stephen Curry, performed The Dance, alongside Ribeiro, at
 2   the popular American Century Celebrity Golf Tournament.2
 3                 A 2013 video by the BBC including Will Smith and his son
 4   Jaden Smith, Jeffrey Allen Townes (DJ Jazzy Jeff), and Ribeiro
 5   performing The Dance has garnered over sixty-nine million views on
 6   YouTube.3
 7                 The Dance has become synonymous with Ribeiro, who is
 8   unanimously credited with creating The Dance. Ribeiro has also been
 9   interviewed several times about the creation of The Dance and how to
10   properly perform it.       Accordingly, The Dance is a part of Ribeiro’s
11   identity and The Dance’s unique movements readily evoke a connection
12   to Ribeiro.
13                 The NBA 2K Franchise and the Rise of
14                 Microtransactions
15                 The NBA 2K franchise is an annual series of basketball
16   video games modeled after the National Basketball Association
17   (“NBA”). The NBA 2K series consists of 18 annual installments and
18   four spinoff games. Visual Concepts has been the developer of each of
19   the games since inception; Sega Games Company, Limited was the
20   publisher of the first six games before selling Visual Concepts to Take-
21   Two, who later created the 2K Sports and 2K Games subsidiaries.
22   Take-Two, 2K Sports, 2K Games, and Visual Concepts have been the
23   creators and publishers of the franchise since NBA 2K6, released in
24   2005.
25
26
     2 NBC Sports, Stephen Curry and Justin Timberlake are Shown by Alfonso Ribeiro
     how to Properly do “the Carlton” That Ribeiro made famous on “The Fresh Prince of
27   Bel-Air,” NBC, https://www.nbcsports.com/video/alfonso-ribeiro-justin-timberlake-
     stephen-curry-do-carlton.
28   3 The video can be found at https://www.youtube.com/watch?v=ZwS14TiO7Pk.

                                       –5–
                                     Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 7 of 24 Page ID #:7




 1              Although significantly more complex now, the original “NBA
 2   2K” video game was comparatively simple. The game, released on
 3   November 10, 1999 for the Dreamcast console, featured teams from the
 4   1999-2000 NBA season. Players could play as any of those teams, or
 5   players from those teams, in head-to-head matchups against another
 6   player or a computer program. Players could also create their own
 7   players and teams. The game did not have online capability, nor did it
 8   offer in-game purchases.
 9              The two subsequent video games, “NBA 2K1” and “NBA
10   2K2,” were largely similar to the first iteration. The fourth installment,
11   ESPN NBA Basketball – the only game in the series not to feature “2K”
12   in the title – was the first game to introduce a career mode where
13   players can create their own character and play as that character in
14   various game modes. The game was also the first in the series to feature
15   online game modes.
16              NBA 2K10, released in October 2009, advanced the series’
17   career mode feature. Then called MyPlayer, the career mode feature
18   allowed players to create a personalized character by customizing the
19   character’s physical and personal traits, including, position, play style,
20   jersey number, name, age, body type, hair, facial features, and tattoos.
21   The feature also allows users to “spend” skill points earned during
22   MyPlayer games to further improve the character’s skills.
23              NBA 2K14, released in October 2013, was the first
24   installment to introduce microtransactions to the MyPlayer mode,
25   which was renamed MyCareer. In addition to earning currency through
26   gameplay, the game began allowing players to purchase “Virtual
27   Currency” or “VC” with real money.        For example, in NBA 2K18,
28   Defendants offered five pricing levels for purchasing Virtual Currency:
                                    –6–
                                  Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 8 of 24 Page ID #:8




 1              1) 15,000 VC for $4.99;
 2              2) 35,000 VC for $9.99;
 3              3) 75,000 VC for $19.99;
 4              4) 200,000 VC for $49.99; or
 5              5) 450,000 VC for $99.99.
 6              VC can be spent on MyCareer attributes, uniforms, apparel,
 7   signature movements and dances.
 8              Although controversial, as purchasers already spent the
 9   retail cost of around $60 to purchase 2K games, the in-game
10   microtransactions became a lucrative source of revenue for Defendants.
11   As a result, Defendants began offering more options through
12   microtransactions in subsequent installments, including dances. The
13   more complicated the dance, the more it costs to purchase.
14              In NBA 2K16, released on September 29, 2015, Defendants
15   exploited African-American talent and creativity by copying their
16   dances and movements and selling them through microtransactions.
17   Defendants copied the dances and movements of numerous African-
18   American performers, including, among others, Ribeiro’s The Dance
19   from The Fresh Prince of Bel-Air television show (named “So Fresh” in
20   game), the “Whip” dance created by the Atlanta hip hop group, “We Are
21   Toonz,” in 2013 (also named “Whip” in game), the “Cat Daddy” dance
22   created by the hip hop group, “The Rej3ctz,” in 2010 (named “Cat
23   Daddy” and “Rollin” in game), the “Thriller Dance” created by Michael
24   Jackson in his “Thriller” music video in 1982 (named “Spiller” in game),
25   the “Soulja Boy” dance created by the hip hop artist, “Soulja Boy,” in
26   2007 (named “Soul Jah Boi” in game), the “Nae Nae” dance created by
27   “We Are Toonz,” in 2013 (also named “Nae Nae” in game), and the
28
                                   –7–
                                 Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 9 of 24 Page ID #:9




 1   “Schmoney Dance” created by the hip hop artist, Bobby Shmurda, in
 2   2014 (named “Dip” in game).
 3               Upon   information    and    belief,   although   Defendants
 4   presumably obtained licenses from athletes to use their likenesses and
 5   voices, Defendants did not seek consent or authorization from these
 6   artists to use any of these movements or dances. Defendants also did
 7   not obtain consent to use the names of the dances that these artists
 8   created.
 9               Upon news of the inclusion of dance moves in NBA 2K16,
10   multiple media publications highlighted The Dance as the preeminent
11   dance move included in the package of dance moves offered in the game,
12   providing free publicity to the NBA 2K franchise at Ribeiro’s expense.
13               Dances, or emotes, are incredibly popular and provide
14   significant additional revenue to the NBA 2K franchise. Indeed, in
15   2K14, when Defendants first introduced VC, user spending increased
16   by about 150% compared to NBA 2K13 with spending on Virtual
17   Currency making up 92% of the increase. Using Virtual Currency,
18   players purchase dances, alongside clothing, to personalize their
19   gaming experience.     Moreover, players routinely purchase Virtual
20   Currency to avoid the tedious process of earning Virtual Currency
21   through gameplay. Indeed, in NBA 2K18, players are given only 6,000
22   VC to start, and players earn less than 500 VC for each game played on
23   MyCareer.     As dances routinely cost over 1,000 VC, Defendants
24   intentionally offer considerably low amounts of VC through gameplay
25   in order to incentivize players to purchase VC instead. In NBA 2K16,
26   the dance “So Fresh” cost 1,000 VC to unlock.
27               Upon information and belief, Defendants will likely continue
28   adding popular dances/emotes to the 2K games without the artists’ or
                                   –8–
                                 Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 10 of 24 Page ID #:10




 1   creators’ consent or approval to attract more players and add to its ever-
 2   growing revenue.
 3              Unauthorized Use of The Dance in NBA 2K16 and
 4              Subsequent NBA 2K Games
 5              On September 29, 2015, Defendants released NBA 2K16 on
 6   the Microsoft Windows, iOS, Android, PlayStation 4, PlayStation 3,
 7   Xbox One and Xbox 360 platforms. Defendants priced the regular game
 8   at $59.99, and the Michael Jordan special edition at $79.99. Players
 9   must unlock The Dance through gameplay and then spend 1000 VC.
10              Moreover, on September 7, 2018, Defendants released NBA
11   2K19 for all platforms.
12              If purchased, the 2K MyCareer avatar can perform The
13   Dance during gameplay. Defendants did not seek to obtain Ribeiro’s
14   authorization or consent for The Dance. Moreover, Ribeiro did not give
15   Defendants express or implied consent for its use of his likeness and
16   The Dance. Defendants also did not compensate Ribeiro.
17              Upon information and belief, Defendants added The Dance
18   to its NBA 2K franchise to intentionally exploit the popularity of Ribeiro
19   and   Ribeiro’s   Dance   without    providing   Ribeiro   any    form    of
20   compensation.
21              Defendants profited from its improper misappropriation of
22   The Dance and Ribeiro’s likeness by, inter alia: 1) selling the infringing
23   emotes directly to players; 2) selling at least NBA 2K16 and possibly
24   subsequent NBA 2K games that contain The Dance emotes; 3)
25   advertising The Dance emotes to attract additional players, including
26   Ribeiro’s fans or those persons familiar with The Dance to play NBA
27   2K16 and subsequent NBA 2K games and make in-game purchases; 4)
28   keeping the franchise relevant to its players to incentivize those players
                                    –9–
                                  Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 11 of 24 Page ID #:11




 1   to continue purchasing the 2K games; 5) impliedly representing that
 2   Ribeiro consented to Defendants’ use of his likeness; 6) erroneously
 3   causing the association of NBA 2K16 and subsequent NBA 2K games
 4   with The Dance; 7) creating the false impression that Ribeiro endorsed
 5   NBA 2K16 and subsequent NBA 2K games; and 8) inducing and/or
 6   contributing to NBA 2K16 and subsequent NBA 2K games characters
 7   players’ characters performing The Dance.
 8              Upon information and belief, Defendants actively and
 9   knowingly directed, caused, induced, and encouraged others, including,
10   but not limited to, their players, designers, suppliers, distributors,
11   resellers, software developers, and repair providers, to misappropriate
12   Ribeiro’s likeness and The Dance.
13              By adding microtransactions to their popular 2K franchise,
14   Defendants have substantially increased their profits from unlawfully
15   and unfairly misappropriating Ribeiro’s and other artists’ creative
16   expression,   likenesses    and   trademarks      without   crediting     or
17   compensating these artists. Ribeiro thus bring this lawsuit to prevent
18   Defendants from further using his likeness and The Dance, and to
19   recover the profits rightfully owed to him.
20                     FIRST CAUSE OF ACTION
21   (For Direct Infringement of Copyright Against All Defendants)
22              Ribeiro hereby repeats and realleges the allegations set
23   forth in paragraphs 1 through 37, above, as though fully set forth
24   herein.
25              In 1991, Ribeiro created The Dance and first performed it on
26   The Fresh Prince of Bel-Air during the episode Will’s Christmas Show.
27   On or around August 15, 2006, the segment of The Fresh Prince of Bel-
28   Air during which Ribeiro performs The Dance was published to
                                    – 10 –
                                  Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 12 of 24 Page ID #:12




 1   YouTube where it can be accessed by millions of people. The video
 2   shows Ribeiro, as Carlton Banks, performing The Dance to the tune of
 3   Tom Jones “It’s Not Unusual.”
 4              Ribeiro is the undisputed creator of the wildly popular and
 5   immediately recognizable Dance. YouTube video’s depicting Ribeiro’s
 6   performance in The Fresh Prince of Bel-Air are the original depictions
 7   of The Dance.
 8              Ribeiro is in the process of registering The Dance with the
 9   United States Copyright Office.        On December 15, 2018, Ribeiro
10   submitted applications for copyright registrations and assigned
11   Copyright Office case numbers 1-7226013364, 1-7226013290, and 1-
12   7225814191.
13              In NBA 2K16 and possibly subsequent games, players can
14   have their characters perform the dance within the game. In fact, a .gif
15   was released by the NBA 2K franchise that shows a side by side
16   comparison of “So Fresh” and The Dance to show the exact similarities
17   between the in-game dance and Ribeiro’s creation. Defendants have
18   infringed and continue to infringe Ribeiro’s copyrights in The Dance by
19   offering The Dance emotes that, if purchased, a player can use to make
20   his or her avatar perform during 2K gameplay; substantially copying
21   The Dance in digital form to the 2K games; advertising The Dance in
22   its promotional materials; and creating the So Fresh emotes as
23   derivative works of The Dance.
24              Defendants did not seek to obtain Ribeiro’s permission for
25   its use of The Dance. Nor have Defendants compensated or credited
26   Ribeiro for their use of The Dance.
27              Moreover, Defendants actively and knowingly directed,
28   caused, induced, and encouraged others, including, but not limited to,
                                    – 11 –
                                  Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 13 of 24 Page ID #:13




 1   its players, designers, suppliers, distributors, resellers, software
 2   developers, and repair providers, to misappropriate Ribeiro’s likeness
 3   and The Dance.
 4               Defendants’ acts of infringement have been willful,
 5   intentional, and purposeful, in disregard of and with indifference to
 6   Plaintiff’s rights.
 7               Defendants’ conduct caused and will continue to cause
 8   confusion and mistake by leading the public to erroneously believe that
 9   Ribeiro consented to the use of his likeness NBA 2K16 and subsequent
10   NBA 2K games in violation of 17 U.S.C. §§ 101 et seq.
11               As a result of Defendants’ conduct, Ribeiro has been
12   damaged by being precluded from receiving his rightful share of the
13   profits earned by Defendants for their improper and unlicensed use of
14   Ribeiro’s exclusive copyrights in The Dance emote.
15               Ribeiro is entitled to permanent injunctive relief preventing
16   Defendants, and their officers, agents, and employees, and all related
17   persons from further using The Dance and engaging in other acts in
18   violation of Copyright law.
19               Ribeiro is also entitled to recover damages, including any
20   profits obtained by Defendants as a result of the infringements
21   alleged above, in an amount according to proof to be determined at the
22   time of trial.
23               In doing the acts herein alleged, Defendants acted
24   fraudulently, willfully, and with malice, and Ribeiro is therefore
25   entitled to punitive damages according to proof at the time of trial.
26
27
28
                                     – 12 –
                                   Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 14 of 24 Page ID #:14




 1
 2                   SECOND CAUSE OF ACTION
 3      (For Contributory Infringement of Copyright Against All
 4                                 Defendants)
 5              Ribeiro hereby repeats and realleges the allegations set
 6   forth in paragraphs 1 through 50, above, as though fully set forth
 7   herein.
 8              In at least NBA 2K16 and possibly in subsequent games,
 9   players can have their characters perform the dance within the game.
10   Defendants have infringed and continue to infringe Ribeiro’s copyrights
11   in The Dance by offering the So Fresh emote that, if purchased, a player
12   can use to make his or her avatar perform The Dance during 2K
13   gameplay; substantially copying The Dance in digital form to the 2K
14   games; advertising The Dance in its promotional materials; and
15   creating the So Fresh emotes as derivative works of The Dance.
16              By providing the So Fresh emotes necessary for its players
17   to commit direct copyright infringement, Defendants have and continue
18   to materially contribute to the unauthorized reproductions and
19   distributions by its players of The Dance.
20              Defendants did not seek to obtain Ribeiro’s permission for
21   its use of The Dance for the So Fresh emotes. Nor have Defendants
22   compensated or credited Ribeiro for their use of The Dance.
23              Moreover, Defendants actively and knowingly directed,
24   caused, induced, and encouraged others, including, but not limited to,
25   its players, designers, suppliers, distributors, resellers, software
26   developers, and repair providers, to misappropriate Ribeiro’s likeness
27   and The Dance.
28
                                    – 13 –
                                  Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 15 of 24 Page ID #:15




 1               Defendants’ acts of infringement have been willful,
 2   intentional, and purposeful, in disregard of and with indifference to
 3   Plaintiff’s rights.
 4               Defendants’ willful and continued unauthorized use of The
 5   Dance has caused and will continue to cause confusion and mistake by
 6   leading the public to erroneously associate The Dance with NBA 2K16
 7   and subsequent NBA 2K games in violation of 17 U.S.C. §§ 101 et seq.
 8               As a result of Defendants’ conduct, Ribeiro has been
 9   damaged by being precluded from receiving his rightful share of the
10   profits earned by Defendants for their improper and unlicensed use of
11   Ribeiro’s exclusive copyrights in The Dance.
12               Defendants’ conduct is causing and, unless enjoined and
13   restrained by this Court, will continue to cause Plaintiff great and
14   irreparable injury that cannot be compensated or measured in money.
15   Plaintiff has no adequate remedy at law. Pursuant to 17 U.S.C. § 502,
16   Plaintiff is entitled to injunctive relief, prohibiting further contributory
17   infringements of Plaintiff’s copyrights.
18               As    a   direct   and   proximate   result   of   Defendants’
19   infringement of Plaintiff’s copyrights and exclusive rights under
20   copyright, Ribeiro is also entitled to recover damages, including
21   attorneys’ fees, and any profits obtained by Defendants as a result of
22   the infringements alleged above, in an amount according to proof to be
23   determined at the time of trial.
24               In doing the acts herein alleged, Defendants acted
25   fraudulently, willfully, and with malice, and Ribeiro is therefore
26   entitled to punitive damages according to proof at the time of trial.
27
28
                                      – 14 –
                                    Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 16 of 24 Page ID #:16




 1                    THIRD CAUSE OF ACTION
 2       (For Violation of the Right of Publicity Under California
 3                  Common Law Against All Defendants)
 4              Ribeiro hereby repeats and realleges the allegations set
 5   forth in paragraphs 1 through 61, above, as though fully set forth
 6   herein.
 7              Through their use of The Dance as in-game dance emotes,
 8   Defendants misappropriated Ribeiro’s identity. In at least NBA 2K16
 9   and possibly in subsequent NBA 2K games, players can have their
10   characters perform the dance within the game.
11              Defendants did not seek or obtain Ribeiro’s authorization or
12   consent for its use of his likeness for the So Fresh emotes. Nor have
13   Defendants compensated or credited Ribeiro for their use of The Dance.
14              Defendants used Ribeiro’s likeness to generate significant
15   wealth by: 1) selling the infringing emotes directly to players; 2) selling
16   at least NBA 2K16 and possibly subsequent NBA 2K games that
17   contain The Dance emotes; 3) advertising The Dance emotes to attract
18   additional players, including Ribeiro’s fans or those persons familiar
19   with The Dance to play NBA 2K16 and subsequent NBA 2K games and
20   make in-game purchases; 4) keeping the franchise relevant to its
21   players to incentivize those players to continue purchasing the 2K
22   games; 5) impliedly representing that Ribeiro consented to Defendants’
23   use of his likeness; 6) erroneously causing the association of NBA 2K16
24   and subsequent NBA 2K games with The Dance; 7) creating the false
25   impression that Ribeiro endorsed NBA 2K16 and subsequent NBA 2K
26   games; and 8) inducing and/or contributing to NBA 2K16 and
27   subsequent NBA 2K games characters players’ characters performing
28   The Dance.
                                    – 15 –
                                  Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 17 of 24 Page ID #:17




 1              As a performance artist, Ribeiro exploits his identity by
 2   performing at shows, events, and in the media. Ribeiro was damaged
 3   by Defendants’ conduct as he was prevented from reaping the profits of
 4   licensing his likeness to Defendants.
 5              Defendants’ conduct caused and will continue to cause
 6   confusion and mistake by leading the public to erroneously believe that
 7   Ribeiro consented to the use of his likeness in NBA 2K16 and
 8   subsequent NBA 2K games.
 9              Ribeiro is entitled to permanent injunctive relief preventing
10   Defendants, and their officers, agents, and employees, and all related
11   persons from further using his likeness.
12              Ribeiro is also entitled to recover damages, including any
13   profits obtained by Defendants as a result of the infringements alleged
14   above, in an amount according to proof to be determined at the time of
15   trial.
16                   FOURTH CAUSE OF ACTION
17   (For Violation of the Right of Publicity Under Cal. Civ. Code §
18                       3344 Against All Defendants)
19              Ribeiro hereby repeats and realleges the allegations set
20   forth in paragraphs 1 through 69, above, as though fully set forth
21   herein.
22              Through their use of The Dance as in-game dance emotes,
23   Defendants misappropriated Ribeiro’s identity. In at least NBA 2K16
24   and possibly in subsequent NBA 2K games, players can have their
25   characters perform The Dance within the game.
26              Defendants did not seek or obtain Ribeiro’s authorization or
27   consent for its use of his likeness for the So Fresh emotes. Nor have
28   Defendants compensated or credited Ribeiro for their use of The Dance.
                                    – 16 –
                                  Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 18 of 24 Page ID #:18




 1              Defendants used Ribeiro’s likeness to generate significant
 2   wealth by: 1) selling the infringing emotes directly to players; 2) selling
 3   at least NBA 2K16 and possibly subsequent NBA 2K games that
 4   contain The Dance emotes; 3) advertising The Dance emotes to attract
 5   additional players, including Ribeiro’s fans or those persons familiar
 6   with The Dance to play NBA 2K16 and subsequent NBA 2K games and
 7   make in-game purchases; 4) keeping the franchise relevant to its
 8   players to incentivize those players to continue purchasing the 2K
 9   games; 5) impliedly representing that Ribeiro consented to Defendants’
10   use of his likeness; 6) erroneously causing the association of NBA 2K16
11   and subsequent NBA 2K games with The Dance; 7) creating the false
12   impression that Ribeiro endorsed NBA 2K16 and subsequent NBA 2K
13   games; and 8) inducing and/or contributing to NBA 2K16 and
14   subsequent NBA 2K games characters players’ characters performing
15   The Dance.
16              As a performance artist, Ribeiro exploits his identity by
17   performing in shows, events, and in the media. Ribeiro was damaged
18   by Defendants’ conduct as he was prevented from reaping the profits of
19   licensing his likeness to Defendants.
20              Defendants’ conduct caused and will continue to cause
21   confusion and mistake by leading the public to erroneously believe that
22   Ribeiro consented to the use of his likeness in NBA 2K16 and
23   subsequent NBA 2K games.
24              Ribeiro is entitled to permanent injunctive relief preventing
25   Defendants, and their officers, agents, and employees, and all related
26   persons from further using his likeness.
27              Ribeiro is also entitled to recover damages, including any
28   profits obtained by Defendants as a result of the infringements alleged
                                    – 17 –
                                  Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 19 of 24 Page ID #:19




 1   above, in an amount according to proof to be determined at the time of
 2   trial.
 3                     FIFTH CAUSE OF ACTION
 4      (Unfair Competition Under Cal. Bus. & Prof. Code § 17200)
 5              Ribeiro hereby repeats and realleges the allegations set
 6   forth in paragraphs 1 through 77, above, as though fully set forth
 7   herein.
 8              By misappropriating The Dance, and Ribeiro’s likeness,
 9   Defendants have engaged in business acts or practices that constitute
10   unfair competition in violation of Cal. Bus. & Prof. Code. § 17200.
11              As a result of Defendants’ violations, Defendants have
12   unjustly enriched themselves by:       1) selling the infringing emotes
13   directly to players; 2) selling at least NBA 2K16 and possibly
14   subsequent NBA 2K games that contain The Dance emotes; 3)
15   advertising The Dance emotes to attract additional players, including
16   Ribeiro’s fans or those persons familiar with The Dance to play NBA
17   2K16 and subsequent NBA 2K games and make in-game purchases; 4)
18   keeping the franchise relevant to its players to incentivize those players
19   to continue purchasing the 2K games; 5) impliedly representing that
20   Ribeiro consented to Defendants’ use of his likeness; 6) erroneously
21   causing the association of NBA 2K16 and subsequent NBA 2K games
22   with The Dance; 7) creating the false impression that Ribeiro endorsed
23   NBA 2K16 and subsequent NBA 2K games; and 8) inducing and/or
24   contributing to NBA 2K16 and subsequent NBA 2K games characters
25   players’ characters performing The Dance.
26              As a result of Defendants’ conduct, Ribeiro has been
27   damaged by being precluded from receiving his rightful share of the
28
                                    – 18 –
                                  Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 20 of 24 Page ID #:20




 1   profits from selling or licensing his likeness, copyright, and trademark
 2   in The Dance.
 3              Moreover, Ribeiro was damaged by Defendants’ conduct as
 4   he was prevented from reaping the profits of licensing his likeness,
 5   copyright and trademark in The Dance to Defendants.
 6              Ribeiro is entitled to permanent injunctive relief preventing
 7   Defendants, and their officers, agents, and employees, and all related
 8   persons from further using his likeness and copyright.
 9              Ribeiro is also entitled to recover damages, including any
10   profits obtained by Defendants as a result of the infringements alleged
11   above, in an amount according to proof to be determined at the time of
12   trial.
13                     SIXTH CAUSE OF ACTION
14             (Unfair Competition Under 15 U.S.C. § 1125(a))
15              Ribeiro hereby repeats and realleges the allegations set
16   forth in paragraphs 1 through 84, above, as though fully set forth
17   herein.
18              Since debuting The Dance, The Dance has exploded in
19   popularity. The Dance has become synonymous with Ribeiro, who is
20   unanimously credited with creating the dance that bears his famous
21   first role of Carlton Banks from The Fresh Prince of Bel-Air. Ribeiro
22   has also been interviewed several times about the creation of The Dance
23   and how to properly perform it. Accordingly, The Dance is a part of
24   Ribeiro’s identity and the dance’s unique movements readily evoke
25   imagery of Ribeiro’s famous performances of The Dance.
26              Defendant's copying and relabeling of Ribeiro’s The Dance
27   has caused confusion, deception, and mistake by the creation of the false
28   and misleading impression that Defendants were the creators of The
                                    – 19 –
                                  Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 21 of 24 Page ID #:21




 1   Dance or that Ribeiro was somehow affiliated, connected, or associated
 2   with Defendants or provided sponsorship or approval to Defendants.
 3              Defendants have further misrepresented the nature,
 4   characteristics, qualities and origin of The Dance. Defendants have
 5   diluted Ribeiro’s signature Dance by inducing others to flood the
 6   internet with videos with performances of The Dance without any
 7   attribution.
 8              As a result of Defendants’ conduct, Ribeiro is damaged by
 9   Defendants’ exploitation of his name and likeness through 1) selling the
10   infringing emotes directly to players; 2) selling at least NBA 2K16 and
11   possibly subsequent NBA 2K games that contain The Dance emotes; 3)
12   advertising The Dance emotes to attract additional players, including
13   Ribeiro’s fans or those persons familiar with The Dance to play NBA
14   2K16 and subsequent NBA 2K games and make in-game purchases; 4)
15   keeping the franchise relevant to its players to incentivize those players
16   to continue purchasing the 2K games; 5) impliedly representing that
17   Ribeiro consented to Defendants’ use of his likeness; 6) erroneously
18   causing the association of NBA 2K16 and subsequent NBA 2K games
19   with The Dance; 7) creating the false impression that Ribeiro endorsed
20   NBA 2K16 and subsequent NBA 2K games; and 8) inducing and/or
21   contributing to NBA 2K16 and subsequent NBA 2K games characters
22   players’ characters performing The Dance.
23              Ribeiro is entitled to permanent injunctive relief preventing
24   Defendants, and their officers, agents, and employees, and all related
25   persons from further using The Dance.
26              Ribeiro is also entitled to recover damages, including
27   attorney’s fees, as a result of the infringements alleged above, in an
28   amount according to proof to be determined at the time of trial.
                                    – 20 –
                                  Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 22 of 24 Page ID #:22




 1                          PRAYER FOR RELIEF
 2   As to the First Cause of Action:
 3        1.    For an order restraining Defendants from using, selling, or
 4   displaying Ribeiro’s copyright in NBA 2K16 and subsequent NBA 2K
 5   games;
 6        2.    For an award of damages according to proof;
 7        3.    For punitive and/or exemplary damages;
 8        4.    For attorney’s fees and costs;
 9   As to the Second Cause of Action:
10        5.    For an order restraining Defendants from using, selling, or
11   displaying Ribeiro’s copyright in NBA 2K16 and subsequent NBA 2K
12   games;
13        6.    For an award of damages according to proof;
14        7.    For punitive and/or exemplary damages;
15        8.    For attorney’s fees and costs;
16   As to the Third Cause of Action:
17        9.    For    an    order    restraining   Defendants    from   using,
18   advertising, promoting, marketing, selling or offering for sale Ribeiro’s
19   likeness in NBA 2K16 and subsequent NBA 2K games;
20        10.   For an award of damages according to proof;
21   As to the Fourth Cause of Action:
22        11.   For    an    order    restraining   Defendants    from   using,
23   advertising, promoting, marketing, selling or offering for sale Ribeiro’s
24   likeness in NBA 2K16 and subsequent NBA 2K games;
25        12.   For an award of damages according to proof; and
26        13.   For punitive and/or exemplary damages;
27
28
                                       – 21 –
                                     Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 23 of 24 Page ID #:23




 1   As to the Fifth Cause of Action:
 2        14.   For an order restraining Defendants from advertising,
 3   promoting, marketing, selling or offering for sale Ribeiro’s copyright
 4   and likeness in NBA 2K16 and subsequent NBA 2K games;
 5        15.   For an award of damages according to proof; and
 6   As to the Sixth Cause of Action:
 7        16.   For an order restraining Defendants from advertising,
 8   promoting, marketing, selling or offering for sale Ribeiro’s copyright
 9   and likeness in NBA 2K16 and subsequent NBA 2K games;
10        17.   For an award of damages according to proof;
11        18.   For punitive and/or exemplary damages;
12        19.   For attorney’s fees and costs;
13   As to All Causes of Action:
14        20.   For costs of suit; and
15        21.   For such other and further relief as the Court may deem
16   proper.
17
     Dated: December 17, 2018            Respectfully Submitted,
18
19                                       Pierce Bainbridge Beck Price &
                                         Hecht LLP
20
21
22                                       By: /s/Carolynn Kyungwon Beck
                                         Carolynn Kyungwon Beck
23
                                         Attorneys for Plaintiff
24                                       Alfonso Ribeiro
25
26
27
28
                                    – 22 –
                                  Complaint
     Case 2:18-cv-10417 Document 1 Filed 12/17/18 Page 24 of 24 Page ID #:24




 1                                  JURY TRIAL
 2       Plaintiff Alfonso Ribeiro requests a trial by jury on all issues to
 3   which it is entitled a jury.
 4
 5   Dated: December 17, 2018           Respectfully Submitted,

 6                                      Pierce Bainbridge Beck Price &
 7                                      Hecht LLP
 8                                      By: /s/ Carolynn Kyungwon Beck
 9                                      Carolynn Kyungwon Beck
10                                      John M. Pierce (SBN 250443)
11                                      jpierce@piercebainbridge.com
                                        Carolynn Beck (SBN 264703)
12
                                        cbeck@piercebainbridge.com
13                                      Daniel Dubin (SBN 313235)
14                                      ddubin@piercebainbridge.com
                                        600 Wilshire Boulevard, Suite 500
15                                      Los Angeles, California 90017-3212
16                                      (213) 262-9333
17
                                        David L. Hecht (NY4695961) (pro
18                                      hac vice admission pending)
19                                      dhecht@piercebainbridge.com
                                        Maxim Price (NY684858) (pro hac
20                                      vice admission pending)
21                                      mprice@piercebainbridge.com
                                        Yi Wen Wu (NY5294475) (pro hac
22                                      vice admission pending)
23                                      wwu@piercebainbridge.com
                                        20 West 23rd Street, Fifth Floor
24
                                        New York, New York 10010
25                                      (212) 484-9866
26
                                        Attorneys for Plaintiff
27                                      Alfonso Ribeiro
28
                                      – 23 –
                                    Complaint
